DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 2, 3, 8, 11, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1461280 (further referred to as “CN80) in view of Corrado et al. US 2006/0272678.
See the attached marked up drawing figure sheet of CN80 depicting a display panel being conveyed by a rack with driving wheels.  CN80 is silent on a cleansing device.  See the attached marked up drawing figure sheet of Corrado et al. depicting a cleansing device as claimed by the applicant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the cleaning device as taught by Corrado et al. into the driving wheel and rack of CN80 in order to provide prolonged service time for the driving wheel and to maintain a clean environment for the system. 
 RE claims 11 and 12 (plurality of cleansing devices), and claims 15 and 16 (multiple driving wheels), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple cleaning devices for multiple rollers to increase the size of the device to handle more display panels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
4.	Claim 1 is allowed.

5.	Claims 4-7, 9, 10, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
May 19, 2022